DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2,9,22,29,33-34,41,46,49,58,62-63,72,79,84,162,166 and 177-178 are pending. 
The instant application is a §371 National Stage of International (PCT) Patent Application No. PCT/US2018/016032, filed January 30, 2018, which claims the benefit of, and priority to, U.S. Provisional Patent Application No. 62/452,342, filed January 30, 2017 and U.S. Provisional Patent Application No. 62/520,945, filed June 16, 2017.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 9, 22, 29, 84 and 161, drawn to a rAd comprising a transgene inserted between the start of E1B-19K and E1B-55K and a transgene inserted in the E3 site. 

Group II, claims 33, 34, 41, 46, 49, 58, 62, 63, 72, 79, 175 and 176, drawn to a rAd comprising a transgene inserted between the start of E1B-19K and E1B-55K and a second transgene so inserted.

Group III, claims 162 and 166, drawn to expressing the transgenes or using the vector to treat cancer of Group I.

Group IV, claims 177 and 178, drawn to expressing the transgenes or using the vector to treat cancer of Group I.


The inventions listed as Group I-IV do not relate to a single general inventive concept because they lack the same or corresponding technical feature.  The inventions of Groups I-IV are linked by the feature of a recombinant adenovirus comprising a transgene inserted between 

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provision of MPEP 821.04.  Process claims that depend for or otherwise include all the limitations of the patentable produce will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendment submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirements for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 101, 103 and 112.  Until an elected product claim is found allowable, an otherwise proper restriction between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claim in light of In re Ochiai, In re Brouwer Failure to do so may result in loss of the right to rejoinder. 
Further, note that the prohibition against double patenting rejections of 35 USC 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633